DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Remarks
Applicant’s Amendments and Remarks, filed 04/01/2021, with respect to amended independent claims 1 and 2 has been fully considered and is persuasive due to amending the claims to further define the structural limitations of the sliding portion and the wire routing material. The 102 objection and rejection of the claims that was cited in the last office action, mailed 01/04/2021, has been withdrawn. 
	Applicant’s Amendments, filed 04/01/2021, with respect to independent claim 3 is persuasive due to objected claim 3 being rewritten to independent claim to include all of the limitations of base claim 1, where claim 3 details the limitation of the link portion. The 102 objection of the claim that was cited in the last office action, mailed 01/04/2021, has been withdrawn.
	
Allowable Subject Matter
Claims 1-5 are allowed.            
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent an engaging member comprising: …a sliding portion that is disposed in the gap between the main portion and the wire routing material, the sliding portion further configured to slide on the wire routing material in a state of being in contact with the wire routing material…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable.
Regarding independent claim 2, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a binding structure of a wire routing material, the binding structure comprising: …a sliding portion that is disposed in the gap between the main portion and the wire routing material, the sliding portion further configured to slide on the wire routing material in a state of being in contact with the wire routing material…, as recited in combination in independent claim 2. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 2, it is believed to render the claim individually patentable and the claim respectively claim 5 is allowed.
Regarding independent claim 3, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a binding structure of a wire routing material, the binding structure comprising: …wherein the engaging member includes a linking portion configured to link the bound portion and the movable body portion so as to allow relative movement therebetween, as recited in combination in independent claim 3. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 3, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 4 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847